Verdict for plaintiff to recover the principal sum with interest.
Writ of error was afterwards brought to the Supreme Court of Errors on the bill of exceptions and judgment was affirmed.
This was extending the remedy by action on book, very far indeed. It is enabling the plaintiff, under the form of this action, to introduce himself a witness to prove payment, made upon a note or bond; which will render the security of debts by specialty less safe.
The case of Prentice v. Phillips was relied on, tried at Hartford adjourned Superior Court, November A. D. 1185, which was an action on book for £200 hard money, paid on the 1st *133of May A. D. If76 to the daughter of said Phillips, on account of a note he held against Prentice, and which had not been applied. Plea Avas, oAve nothing. Issue to the jury. • It was objected, that this Avas not a proper article to be charged on book; and as there was no other article charged, the book ought not to go to the jury; and that the plaintiff ought not to be admitted to testify to it. Both objections were overruled. Hie book and the plaintiff Avere admitted, and the plaintiff recoA'ered principal and interest.